MEMORANDUM OPINION
SIMMS, Judge:
Respondent, Ronald Gene Fisher, was convicted in the State of Texas of the felony of Securing Execution of a Document by Deception, a third degree felony, and sentenced to ten years probation with a fine of $5,000.00. On February 20, 1990, this Court suspended Respondent from the practice of law pursuant to Rule 7.3, Rules Governing Disciplinary Proceedings, 5 O.S. 1981, Ch. 1, App. 1-A. Respondent appealed the conviction, and it was affirmed, as evidenced by a copy of the mandate from the Texas Court of Appeals. Upon receipt of the mandate, this Court issued an order directing Respondent to show cause why a final order of discipline should not be made. Respondent has failed to respond. From an examination of the matters set forth in the Indictment and Judgment and Sentence, conviction of the felony of Securing Execution of a Document by Deception, demonstrates Respondent’s unfitness to practice law.
RESPONDENT, RONALD GENE FISHER, IS HEREBY DISBARRED.
All the Justices concur.